Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobue et al (US 2010/0176121) in view of Choi et al (US 5,828,042) and Barmatz et al (US 6,034,363) all cited by applicant.  With regard to claims 1, 12 and 13, Nobue discloses a microwave cooking device and method control a heating pattern, the device comprises an enclosed cavity (501), a plurality of RF feeds (A1, A2, A3), a controller (700) configured to select an amount energy, based on load, to output a radio frequency signal of a selected frequency, a selected phase value and a selected power level, monitor the created heating patterns base on the forward and backward power measurements at the RF feeds (A1, A2, A3) to use closed-loop regulation to selectively modify the sequence of resonant modes into enclosed cavity, and discloses the method to control heating from the plurality of RF feeds into  the closed cavity and measure the forward and backward power based on load, forms the heating pattern, excites in the enclosed cavity power that corresponds to the sequence of desired heating patterns, and monitors based on the forward and backward power measurements at the feeds.  . 
Claims 4, 8-10, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the controller is configured to correlate an absorption spectrum and the resonant modes in the enclosed cavity; and access a stored map of critical frequencies and class of symmetries where a symmetry .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kweon et al (US 2018/0270918) discloses cooking apparatus and method for controlling the same.  Mihara et al (US 2010/0176123) discloses a microwave heating apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 17, 2021